                                           Case 5:21-cv-01370-SVK Document 9 Filed 03/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KATHLEEN COSTELLO,                                Case No. 21-cv-01370-SVK
                                                        Plaintiff,
                                   8
                                                                                           SUA SPONTE JUDICIAL REFERRAL
                                                 v.                                        FOR PURPOSE OF DETERMINING
                                   9
                                                                                           RELATIONSHIP
                                  10     QUANTUMSCAPE CORPORATION, et
                                         al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable William H. Orrick for consideration of whether the case is related to Gervat v. Singh, et

                                  15   al., 21-cv-0989-WHO.

                                  16          SO ORDERED.

                                  17   Dated: March 11, 2021

                                  18                                                  ______________________________________
                                                                                      SUSAN VAN KEULEN
                                  19                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
